Citation Nr: 1619427	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  13-22 036A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to a higher rating for degenerative disc disease of C5-C6 with prominent encroachment of the right C5-C6 foramen (cervical spine disability), rated as 30 percent disabling prior to April 1, 2014, and then assigned separate 20-percent ratings based on limitation of motion and left upper extremity radiculopathy effective April 1, 2014. 

2. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to July 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This case is currently under the jurisdiction of the RO in New Orleans, Louisiana. 

The issue of entitlement to TDIU was raised at the March 2015 Board hearing, and has been added for appellate consideration in connection with the evaluation of the Veteran's cervical spine disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) of the Board in March 2015.  A transcript is of record. 

The Board notes that the Veteran submitted a notice of disagreement (NOD) in December 2015 with regard to a September 2015 rating decision.  He elected de novo review of the case by a Decision Review Officer in February 2016.  See 38 C.F.R. § 3.2600 (2015).  Given the relatively recent election of de novo review, the Board will not take jurisdiction at this time of any claims encompassed by the NOD for the purpose of remanding for issuance of a statement of the case, as it appears that such review and further action by the RO are still pending.  Cf. 38 C.F.R. § 19.9(c) (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The VLJ who presided at the March 2015 Board hearing is no longer at the Board. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision on that appeal.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  The Veteran indicated in April 2016 correspondence that he wishes to testify at a new hearing before a VLJ at his local regional office by videoconference. 

On remand, the agency of original jurisdiction (AOJ) must schedule the Veteran for a new hearing before the Board and provide him notice of the scheduled hearing date in accordance with 38 C.F.R. § 20.704(b) (2015).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a hearing before the Board at the local RO, either by videoconference or Travel Board, whichever is sooner.  Appropriate notice of the hearing date, time, and location must be sent to the Veteran. 

As appropriate, scheduling of the hearing should be coordinated with action taken on any issues encompassed by the Veteran's December 2015 notice of disagreement, so that he has an opportunity to provide testimony on all appeals perfected to the Board at one hearing. 

2. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the case to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




